DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018137846, filed on 07/23/2018.
Information Disclosure Statement
The information disclosure statement filed 07/08/2021 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US Pub 2016/0365058 A1) in view of Hwang et al. (US Pub 2013/0127817 A1), Fukutome et al. (US Pub 2009/0121987 A1), and Jung et al. (US Pub 2017/0115631 A1).
Regarding claim 3; Nam teaches an abnormality detection circuit (Figs.1-2, circuits 210, 310 and 410 detect the voltage drop and adjust the driving and gamma voltages based on power control signal; [0012]) comprising: 
a plurality of voltage dividing circuits (Figs.6A and 6B; [0086], a gamma voltage generator 220 comprises a positive polarity gamma voltage generator 221 and a negative polarity gamma voltage generator 222. The gamma voltage generator comprises a plurality of dividing circuits, as shown in Fig.6B, configured to generate a plurality of gamma voltages VGMA); 
a first selector (power management integrated circuit 210) configured to select and output one of a plurality of outputs of the plurality of voltage dividing circuits (Figs.2,6A,6B; [0085,0086], the gamma voltage generator and PMIC 210 is configured to select and output a driving voltage AVDD and a gamma voltage VGMA); 
a first comparator (a first comparator 413, Fig.3B) configured to compare an output of the first selector with a reference voltage ([0057], Fig.2; a voltage detector 310 detects a driving voltage AVDD and a gamma voltage VGMA from a data driving IC 121 and outputs a feedback signal FSB to the first comparator included in a power adjuster 410. The first comparator 413 receives the feedback signal FBS from the voltage detector 310, and compares the feedback signal FBS to the reference voltage difference VGAP stored in the memory 419, [0072]); and 
a first detector (voltage detector 310 and the power adjustor 410, Fig.2) configured to detect an abnormality based on an output of the first comparator ([0060,0066], the power adjustor 410 receives the feedback signal FBS, compares the FBS signal with the reference voltage difference VGAP, and outputs a power control signal VCON for adjusting the driving voltage AVDD and the gamma voltage VGMA).
Nam does not specifically teach the selection of the first selector is switched in synchronization with a vertical synchronization signal or a horizontal synchronization signal of a liquid crystal display device.
Hwang teaches that the selection of the first selector is switched in synchronization with a vertical synchronization signal or a horizontal synchronization signal of a liquid crystal display device (Fig.1, an LCD display device comprises a gamma voltage generating part 220 configured to generate gamma voltages GV to a data driver 240. The gamma voltage generating part 220 is controlled by a gamma voltage control signal GVCS outputted from a timing controlling part 210. The gamma voltage control signal GVCS may include a horizontal sync signal ([0085]).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of driving the display device of Nam to include the method of Hwang of controlling the gamma voltage generating part to generate gamma voltage in synchronization with the horizontal sync signal. Accordingly, the gamma voltage generator 220 of Nam would generate gamma voltages VGMA in synchronization with the horizontal sync signal. The motivation would have been in order to timely provide gamma voltages corresponding to digital image data to the data driver.
Nam and Hwang do not teach that a second selector configured to select one source channel of a plurality of source channels of a liquid crystal display panel; a second comparator configured to compare a voltage output from the one source channel selected by the second selector with a threshold voltage set according to a display gradation of the one source channel selected by the second selector; and a second detector configured to detect the abnormality based on the output of the second comparator, wherein the selection of the second selector is switched in synchronization with the horizontal synchronization signal or the vertical synchronization signal of the liquid crystal display device.
[AltContent: arrow][AltContent: textbox (Transistor Ty)]
    PNG
    media_image1.png
    691
    531
    media_image1.png
    Greyscale

(Fig.2 of Fukutome reproduced)
Fukutome teaches a second selector (a transistor Ty included in a monitoring pixel 300a, as annotated in Fig.2 above) configured to select one source channel of a plurality of source channels of a liquid crystal display panel (Fig.2, the transistor Ty is turned on by a scanning signal applied to a scanning line Gy to connect a signal line Sx to a comparing circuit 302); 
a second comparator (the comparing circuit 302) configured to compare a voltage output from the one source channel selected by the second selector with a threshold voltage set according to a display gradation of the one source channel selected by the second selector (para. [0015,0019,0052, 0074], the comparing circuit 302 monitors a pixel voltage in the monitoring pixel 300a which is a voltage outputted from the signal line Sx); and 
a second detector (a control circuit 303) configured to detect an abnormality based on an output of the second comparator (para. [0052,0080,0090,0091], the control circuit 303 receives a comparison result from the comparing circuit 302 to determine whether a change in alignment of the liquid crystal molecules is considerable or converges).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Nam and Hwang to include the circuit of Fukutome including a transistor Ty, a comparing circuit, and a control unit. The motivation would have been in order to prevent a blur of a moving image (Fukutome, para. [0012]).
Nam, Hwang, and Fukutome do not explicitly teach that the selection of the selector is switched in synchronization with a horizontal synchronization signal or a vertical synchronization signal of a liquid crystal display device.
Jung teaches that the selection of the selector is switched in synchronization with a horizontal synchronization signal or a vertical synchronization signal of a liquid crystal display device (para. [0060,0063], scan signals SCAN1 to SCANm are synchronized with a horizontal synchronization signal).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Nam, Hwang, and Fukutome to include the teaching of Jung of outputting scan signals in synchronization with a horizontal synchronization signal. Accordingly, Fukutome as modified by Jung teaches that the scanning signal applied to the transistor Ty is synchronized with the horizontal synchronization signal. The motivation would have been in order to facilitate the driving of the liquid crystal display device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukutome et al. (US Pub 2009/0121987 A1) in view of Jung et al. (US Pub 2017/0115631 A1).
Regarding claim 8; Fukutome teaches an abnormality detection circuit (a display circuit for controlling a light source of an LCD display device according to a change in alignment of the liquid crystal molecule; as shown in Fig.2 and [0074-0075]) comprising: 
a selector (a transistor Ty included in a monitoring pixel 300a, as annotated in Fig.2 above) configured to select one source channel of a plurality of source channels of a liquid crystal display panel (Fig.2, the transistor Ty is turned on by a scanning signal applied to a scanning line Gy to connect a signal line Sx to a comparing circuit 302); 
a comparator (the comparing circuit 302) configured to compare a voltage output from the one source channel selected by the selector with a threshold voltage set according to a display gradation of the one source channel selected by the selector (para. [0015,0019,0052,0074], the comparing circuit 302 monitors a pixel voltage in the monitoring pixel 300a which is a voltage outputted from the signal line Sx); and 
a detector (a control circuit 303) configured to detect an abnormality based on an output of the comparator (para. [0052,0080,0090,0091], the control circuit 303 receives a comparison result from the comparing circuit 302 to determine whether a change in alignment of the liquid crystal molecules is considerable or converges), wherein 
Fukutome does not explicitly teach that the selection of the selector is switched in synchronization with a horizontal synchronization signal or a vertical synchronization signal of a liquid crystal display device.
Jung teaches that the selection of the selector is switched in synchronization with a horizontal synchronization signal or a vertical synchronization signal of a liquid crystal display device (para. [0060,0063], scan signals SCAN1 to SCANm are synchronized with a horizontal synchronization signal).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Fukutome to include the teaching of Jung of outputting scan signals in synchronization with a horizontal synchronization signal. Accordingly, Fukutome as modified by Jung teaches that the scanning signal applied to the transistor Ty is synchronized with the horizontal synchronization signal. The motivation would have been in order to facilitate the driving of the liquid crystal display device.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach a method of detecting an abnormality as recited in claim 4.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691